EXAMINER’S AMENDMENTS AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for the 1st-listed E/A was given in a 6-10-22 interview with Kyle Coleman, Esq.  As the 2nd-listed E/A only cancels claims that were deemed to be non-elected without traverse (see the 4-5-22 Final Rejection at pp. 3-4), applicant’s authorization therefor was not required.  MPEP 821.02. The application has been amended as follows:
Claims 2, 4, and 6 are canceled.
Claims 22-24, 27, 29, and 31-34 are canceled.

Response to Arguments
Applicant's 6-6-22 arguments vis-à-vis rejections under 35 U.S.C. 102(a)(1) over the 2018 Wang et al. article (“Wang”), simply stating that the limitations of claim 3, which was not so rejected, was incorporated into claim 1, have been fully considered and are persuasive.  The rejections are withdrawn.

Allowable Subject Matter
Claims 1 and 5 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding claim 1, the most pertinent prior art of record appears to be Wang and CN103923015A (2014) (“’015”), each of whose disclosures are in the 4-5-22 Final Rejection.  Claim 1 has been allowed over said references, however, because a) ‘015’s IL is not contacted/reacted with a catalytic amine as claimed, and b) replacing Wang’s IL structure with ‘015’s does not appear to be prima facie obvious since Wang’s IL’s -COOH group would not reasonably be expected to have properties similar to ‘015’s -COOMe group.  See MPEP 2144.09 III, citing, e.g., In re Grabiak, 769 F.2d 729 (Fed. Cir. 1985) (stating that the substitution of a thioester group for an ester group in a given compound was not suggested by the prior art).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 10, 2022
Primary Examiner
Art Unit 1736